Opinion by
BARNES, A. J.
This is an appeal from the District Court of Cochise from a judgment against H. A. Tweed in proceedings supplemental to a judgment in favor of Miller against Hopkins and Packard, on the ground that Tweed was indebted to Packard and also had in his possession 269 head of cattle belonging to Packard. The evidence was taken before a referee and is to be found in the transcript in this ease. On the coming in of the report Tweed moved to set aside the order of the referee. The motion was overruled on the ground that Tweed should have appealed to the Supreme Court from such order. *214And thereupon appeals were perfected to this court both from the order of the referee and the judgment of the court. The question is purely one of fact and nothing is to be gained by a review of the same in this opinion. Suffice it to say that we do not think the evidence sustains the order and the judgment. The order of the referee and the judgment of the court are reversed.
Porter, J., concurs.